Citation Nr: 1111028	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  07-34 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a disability rating higher than 20 percent for degenerative disk disease of the lumbosacral spine with episodes of acute pain.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1972 to December 1977.

This appeal to the Board of Veterans' Appeals (BVA or Board) is from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In that rating decision, the RO increased the Veteran's disability rating for his degenerative disk disease of the lumbosacral spine with episodes of acute pain from 10 to 20 percent, effective December 28, 2005 -the date the RO received his claim for an increase.  He has continued to appeal, requesting an even higher rating.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993).


The issues of entitlement to service connection for shortening of the left leg and for a hip disability -secondary to the service-connected degenerative disk disease of the lumbosacral spine with episodes of acute pain, have been raised by the record, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Throughout the relevant time period on appeal, the Veteran's degenerative disk disease of the lumbosacral spine with episodes of acute pain has not been manifested by incapacitating episodes, ankylosis, or limitation of flexion to 30 degrees or less.

2.  Since December 28, 2005, the Veteran's degenerative disk disease of the lumbosacral spine with episodes of acute pain has been productive of neurological impairment that approximates no more than mild incomplete paralysis of the right sciatic nerve. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 20 percent for degenerative disk disease of the lumbosacral spine with episodes of acute pain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5242 (2010).

2.  Since December 28, 2005, the criteria for a separate 10 percent rating for the right lower extremity neurological manifestations of degenerative disk disease of the lumbosacral spine with episodes of acute pain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(g) (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124(a), Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in January 2006; October 2007; May, July, and September 2008; and January 2010.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  As the Veteran has not indicated any prejudice caused by notice or timing error, the Board finds no basis for finding prejudice against the Veteran's appeal of the issue adjudicated in this decision.  See Shinseki v. Sanders, 129, S. Ct. 1696.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  The Veteran was provided VA examinations relevant to the disability on appeal in February 2006 and March 2009.  There is no duty to provide another examination.  See 38 C.F.R. §§ 3.326, 3.327.  Therefore, the Board will proceed to the merits of the Veteran's appeal.

The Veteran essentially contends that the current evaluation assigned for his degenerative disk disease of the lumbosacral spine with episodes of acute pain does not accurately reflect the severity of that disability.  Disability evaluations are determined by application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran's disk disease of the lumbosacral spine with episodes of acute pain is rated under Diagnostic Code 5242 (degenerative arthritis of the spine), which is rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.

Under these criteria, a higher 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A higher 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  And a maximum 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  See, too, 38 C.F.R. § 4.71a, Note (5), indicating that, for VA compensation purposes, unfavorable ankylosis is a condition in which ...the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension. . . .  Here, as will be explained, because the Veteran is able to move his thoracolumbar spine in all directions (forward flexion, backward extension, lateral flexion, and lateral rotation), albeit not with normal range of motion, by definition, this segment of his spine is not immobile and therefore not ankylosed.

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and held that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  In accordance therewith, and in accordance with 38 C.F.R. Section 4.59, which requires consideration of painful motion, the Veteran's reports of pain have been considered in conjunction with the Board's review of the limitation of motion diagnostic codes.

The General Rating Formula for Diseases and Injuries of the Spine, Note (1), also requires that any associated objective neurological abnormalities be evaluated separately under the appropriate diagnostic code.  38 C.F.R. § 4.71a.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a.  The provisions of Diagnostic Code 8620 refer to neuritis of the sciatic nerve, and Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue including the overall severity of the disability. Instead, all evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Intervertebral Disc Syndrome (IVDS) may also be evaluated under Diagnostic Code 5243, the Formula for Rating IVDS Based on Incapacitating Episodes.  For purposes of assigning evaluations under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes, Note 1.

That said, the report of the Veteran's March 2009 VA examination indicates the Veteran reported a history of fatigue, decreased motion, stiffness, weakness, spasms, and pain associated with his disability.  There were severe flare-ups occurring weekly, lasting 1 to 2 days, but no incapacitation episodes.   Upon examination, there was no ankylosis.  The ranges of motion associated with his thoracolumbar spine were 0 to 50 degrees flexion, and 0 to 15 degrees extension, bilateral lateral flexion and rotation.  There was no objective evidence of pain following repetitive motion and no additional limitations after 3 repetitions of range of motion.  The motor exam showed active movement against full resistance (5/5) bilaterally with respect to hip flexion and extension, knee extension, ankle dorsiflexion and plantar flexion, and great toe extension.  The muscle tone was normal and there was no muscle atrophy.  The lower extremity sensory exam was normal (2/2) bilaterally with respect to vibration, pinprick, light touch, and position sense.  There was no abnormal sensation.  His left knee and ankle jerks were normal, but his right knee and ankle jerks were hypoactive.  Plantar flexion was normal bilaterally.  The Lasegue's sign was negative.  The diagnosis was lumbar degenerative joint disease evidenced by decreased range of motion, pain, and flares.  There were significant effects on the Veteran's usual occupation from decreased mobility, problems with lifting and carrying, weakness or fatigue, and pain.  There were mild or moderate effects on most activities of daily living.

The report of his February 2006 VA examination indicates the Veteran reported chronic low back pain radiating to the right buttock and moderate joint pain in both knees, with flare-ups usually with standing, walking, driving, and laboring on most days.  He was using bed rest to treat his back, going to bed for a day or two during flare-ups, which were occurring every month or two.  However, there was no physician-prescribed bed rest.  His ranges of motion were 65 degrees flexion and 5 degrees extension, with a rotation of 10/10 and lateral bending of 25/20.  In a sitting position the rotation improved to 40/40.  There was pain upon motion, with guarding to minimize the pain.  Decreasing the flexion by 25 to 30 degrees would represent the additional limitation due to pain.  The Veteran reported having had right lower leg pain, collapsing, numbness, and incoordination since a fracture in the late 1990s.  The right ankle had some chronic pain and tended to sprain easily.  There was no pain or numbness at either foot.  Upon examination, the right buttock was tender in the muscular area and at the iliac crest.  The back pain was mostly at the right buttock area and in the right paraspinous muscle.  The reflexes were normal at the knees and ankles.  The extensor muscles and sensation were normal at the lower legs and feet.  The calf circumference was equal.  Straight leg raising was easily tolerated to 80 degrees bilaterally.  Although there was no definite nerve root irritation on the right, the right buttock pain was noted as definitely part of the service-connected low back problem.

Generally, the Veteran's VA treatment records and exam reports establish that while his degenerative disk disease of the lumbosacral spine with episodes of acute pain has been manifested by pain and limitations of motion, it has not been manifested by incapacitating episodes, ankylosis, or limitation of flexion to 30 degrees or less at any time during the relevant time period.  Therefore, he is not entitled to a rating higher than 20 percent for this disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5242 and 5243.  

However, the Board finds the Veteran's treatment records and exam results support a conclusion that he has right lower extremity neurological manifestations of this disability -especially right buttock pain.  That is, the evidence of record establishes the Veteran's chronic pain in his right buttock, but it does not show any muscle atrophy and while there was some indication of hypoactive right knee and ankle jerks during the March 2009 exam, his sensation and reflexes have been otherwise normal.  The Board therefore finds that the Veteran's right lower extremity symptoms are compatible with an incomplete paralysis of the sciatic nerve that is mild in degree.  Accordingly, the Board finds that he is entitled to no more than a separate 10 percent rating for the neurological manifestations of this disability under Diagnostic Code 8520.  Because neurological examination of the left lower extremity has been normal throughout this period, the Board finds that he does not meet the criteria for a separate 10 percent rating for any neurological manifestations of his disability affecting the left lower extremity.  

The Board has also considered whether the record raises the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R § 3.321(b)(1).

The Veteran has submitted records from his employer essentially indicating he has missed work due to this disability and he has testified to the same.  He has further provided that basically he now is limited in his abilities to perform heavy ranching activities or anything other than light duty.  The Board has considered his contentions in this regard but nevertheless finds the Schedule is not inadequate.  

The Schedule provides for higher ratings for Veteran's disability, but the 20 percent schedular rating for the orthopedic manifestations and the 10 percent rating for the neurological manifestations contemplate loss of working time due to exacerbations of disability. See 38 C.F.R. § 4.1.  There is no evidence that his disability is in any way clinically unusual.  Additionally, his treatment for this disability has been primarily on an outpatient basis.  The Board is unable to identify any factor consistent with an exceptional or unusual disability picture.  Accordingly, a referral for extraschedular evaluation is not warranted.

In sum, the weight of the credible evidence demonstrates that the orthopedic manifestations of the Veteran's low back disability have warranted no more than a 20 percent rating.  In addition, the Board finds that the Veteran has been entitled to a separate 10 percent rating for the neurological component of his low back disability since December 28, 2005 -the date the RO received his claim for an increase.  The benefit-of-the-doubt has been considered in making this decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating higher than 20 percent for degenerative disk disease of the lumbosacral spine with episodes of acute pain is denied.

Subject to the provisions governing the award of monetary benefits, a separate 10 percent disability rating for the right lower extremity neurologic manifestations of degenerative disk disease of the lumbosacral spine with episodes of acute pain is granted, from December 28, 2005.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


